MEMORANDUM **
Maria Dolores Vasquez and her daughter Lourdes Jomaly Vasquez Barrios, natives and citizens of Mexico, petition pro se for review of the Board of Immigration Appeals’ adoption and affirmance of an immigration judge’s denial of their application for cancellation of removal. Our jurisdiction is governed by 8 U.S.C. § 1252. We dismiss the petition for review.
We lack jurisdiction to review petitioners’ challenge to the agency’s discretionary hardship determination. Martinez-Rosas v. Gonzales, 424 F.3d 926, 930 (9th Cir. 2005).
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.